Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 26, 2017

The Court of Appeals hereby passes the following order:

A18A0387. ROBERT L. TWIGGS v. THE STATE.

      A jury found Robert Twiggs guilty of aggravated child molestation, aggravated
sexual battery, child molestation, rape, statutory rape, and incest, and we affirmed the
denial of his motion for a new trial on appeal. Twiggs v. State, 315 Ga. App. 191
(726 SE2d 680) (2012). He later filed an extraordinary motion for a new trial, which
the trial court denied in July 2017. Twiggs then filed a notice of appeal to this Court.
We lack jurisdiction.
      An appeal from an order denying an extraordinary motion for a new trial must
be initiated by filing an application for discretionary review. OCGA § 5-6-35 (a) (7),
(b); Balkcom v. State, 227 Ga. App. 327, 329 (489 SE2d 129) (1997). “[C]ompliance
with the discretionary appeals procedure is jurisdictional.” Fabe v. Floyd, 199 Ga.
App. 322, 332 (1) (405 SE2d 265) (1991).              Twiggs’s failure to follow the
discretionary appeal procedure deprives us of jurisdiction over this appeal, which is
hereby DISMISSED. See id.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/26/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.